Case 2:20-bk-54989      Doc 25    Filed 02/26/21 Entered 02/26/21 14:37:23            Desc Main
                                  Document     Page 1 of 5



                      UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

In Re: Christina L. Lawson
                                             )
                                             )      Chapter 7
                                             )      Case No. 20-54989
                      Debtor             )          Judge Preston
                                             )
                                             )      MOTION TO RECONSIDER
                                             )
                                             )


       Debtor, Christina L. Lawson, by and through his undersigned counsel, respectfully

request this Court reconsider the dismissal of her Chapter 7 bankruptcy, vacate the dismissal, and

reinstate her case for reasons more fully set forth in the following Memorandum.


                                                    Respectfully submitted,

                                                    /s/ Jason M. Knapp, Esq.
                                                    Jason M. Knapp, Esq. 0085073
                                                    Attorney for Debtor
                                                    5 East Long Street, Suite 300
                                                    Columbus, OH 43215
                                                    (614) 228-4480
                                                    (614) 228-4440 Fax
Case 2:20-bk-54989      Doc 25    Filed 02/26/21 Entered 02/26/21 14:37:23           Desc Main
                                  Document     Page 2 of 5




                                      MEMORANDUM

       Debtor filed this Chapter 7 bankruptcy on October 30, 2020. This Court granted

 Debtor’s Application to Pay Filing Fees in Installments on November 2nd, 2020. Debtor missed

her due date and, consequently, her case was dismissed on February 25th, 2020. Debtor

misunderstood the amount that was due, and Debtor’s third payment to the court was short by

$5.00. Debtor has since paid the remaining amount due to the court.

       Debtor prays this Court reconsider dismissal of his Chapter 7 bankruptcy, vacate the

Order Dismissing Debtor, and reinstate Debtor’s case.
Case 2:20-bk-54989      Doc 25    Filed 02/26/21 Entered 02/26/21 14:37:23             Desc Main
                                  Document     Page 3 of 5




                               Form 20A NOTICE OF MOTION

      The Debtor(s) has/have filed papers with this Court requesting the relief sought in the
Motion enclosed with the NOTICE.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in the bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to GRANT the relief requested in the enclosed MOTION, or
If you want the Court to consider your views on the MOTION, then on or before 21 days after
the date of filing of this motion you or your attorney must:

       1.      File with the Court, a written response to the MOTION expressing your objection
               or viewpoint. The response is to be filed with the Clerk of Courts at 170 N. High
               St. Columbus, Ohio 43215.

               If you mail your written response to the Court for filing by the Clerk, you must
               mail it early enough so the Court will receive it on or before the date stated
               above.

       2.      You must also mail a copy of the written response to Rauser & Associates, 5
               East Long Street Suite 300. Columbus, OH 43215.

       3.      You must also mail a copy of the written response to the Debtor(s) at the address
               listed on the front of this paper entitled Certificate Of Service.

       4.      Finally, you must attend any Court hearing scheduled to consider this MOTION.
               The Court will likely schedule an oral hearing and serve only those parties who
               have in fact filed a written response.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the MOTION and may enter an order granting that relief.
Case 2:20-bk-54989      Doc 25     Filed 02/26/21 Entered 02/26/21 14:37:23          Desc Main
                                   Document     Page 4 of 5




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was sent by regular U.S.
mail (unless otherwise indicated) on February 26, 2021, to the following:

Trustee:
Amy L Bostic
1160 Dublin Road
Suite 400
Columbus, OH 43215

US Trustee
(electronic)

Debtor:
Christina L. Lawson
1459 Jefferson Ave.
Columbus, OH 43211

Creditors:
Consumer Portfolio Services, Inc
PO Box 57071
Irvine, CA 92619

Columbia Gas Of Ohio
P.O. Box 9001847
Louisville KY 40290

2:20-bk-54989|Consumer Portfolio Services, Inc |PO Box 57071|Irvine, CA 92619-7071||||
2:20-bk-54989|Asst US Trustee (Col) |Office of the US Trustee|170 North High Street|Suite
200|Columbus, OH 43215-2417||
2:20-bk-54989|CNS Port Svc |P.O. Box 57071|Irvine, CA 92619-7071| |||
2:20-bk-54989|COLUMBIA GAS|290 W NATIONWIDE BLVD 5TH FL|BANKRUPTCY
DEPARTMENT|COLUMBUS OH 43215-4157|||preferred
2:20-bk-54989|Debt Rec Sol |900 Merchants Conc|Westbury, NY 11590-5142| |||
2:20-bk-54989|Midland Funding |8875 Aero Dr.|San Diego, CA 92123-2255| |||
2:20-bk-54989|NCA |P.O. Box 550|327 West 4th St.|Hutchinson, KS 67501-4842| ||
2:20-bk-54989|National Auto Accept |Po Box 28008|Columbus, OH 43228-0008| |||


                                                    /s/ Jason M. Knapp, Esq.
                                                    Jason M. Knapp, Esq. 0085073
                                                    Attorney for Debtor
Case 2:20-bk-54989   Doc 25   Filed 02/26/21 Entered 02/26/21 14:37:23      Desc Main
                              Document     Page 5 of 5




                                            5 East Long Street, Suite 300
                                            Columbus, OH 43215
                                            (614) 228-4480
                                            (614) 228-4440 Fax
